942 So.2d 954 (2006)
Johnny GAFFNEY, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-1407.
District Court of Appeal of Florida, First District.
November 22, 2006.
*955 Johnny Gaffney, pro se, Petitioner.
Charlie Crist, Attorney General, and Carrie R. McNair, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Johnny Gaffney seeks certiorari review of an order denying his petition for writ of mandamus, in which he challenged the outcome of a prison disciplinary proceeding that resulted in a forfeiture of gain-time. We find no merit to Gaffney's claim that the circuit court departed from the essential requirements of law when it denied mandamus relief, and therefore deny the portion of his petition for writ of certiorari directed to that issue. However, because Gaffney's claim constituted a "collateral criminal proceeding" pursuant to section 57.085(10), Florida Statutes, we agree with petitioner that the trial court improperly imposed a lien on his inmate trust account to recoup court costs and fees. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
We therefore grant the petition for writ of certiorari to the extent it challenges the order imposing a lien, and quash that order. The circuit court should direct the reimbursement of any funds that have been withdrawn from petitioner's account to satisfy the improper lien order.
KAHN, HAWKES, and THOMAS, JJ., concur.